Exhibit 10.1

ORGANOVO HOLDINGS, INC.

COMMON STOCK

SALES AGREEMENT

March 16, 2018

H.C. Wainwright & Co., LLC

430 Park Avenue

New York, NY 10022

JonesTrading Institutional Services LLC

757 Third Avenue, 23rd Floor

New York, NY 10017

Ladies and Gentlemen:

Organovo Holdings, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with H.C. Wainwright & Co., LLC (“HCW”) and
JonesTrading Institutional Services LLC (“JonesTrading”, each of HCW and
JonesTrading individually an “Agent” and collectively, the “Agents”), as
follows:

1.     Issuance and Sale of Placement Shares. The Company agrees that, from time
to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, and in its sole discretion, it may issue and sell
through the Agents, shares (the “Placement Shares”) of the Company’s common
stock, $0.001 par value per share (the “Common Stock”); provided however, that
in no event shall the Company issue or sell through the Agents such number of
Placement Shares that (a) exceeds the number of shares or dollar amount of
Common Stock registered on the effective Registration Statement (as defined
below) pursuant to which the offering is being made, or (b) exceeds the number
of shares or dollar amount registered on the Prospectus Supplement (as defined
below) (the lesser of (a) or (b), the “Maximum Amount”). Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitations set forth in this Section 1 on the number of
Placement Shares issued and sold under this Agreement shall be the sole
responsibility of the Company and that the Agents shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through the Agents will be effected pursuant to the Registration Statement (as
defined below), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue any Placement
Shares.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (File No. 333-222929), including a base
prospectus, relating to certain securities to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has



--------------------------------------------------------------------------------

filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (the “Exchange
Act”). The Company has prepared a prospectus supplement to the base prospectus
included as part of the registration statement, which prospectus supplement
relates to the Placement Shares to be issued from time to time by the Company
pursuant to this Agreement (the “Prospectus Supplement”). The Company will
furnish to the Agents, for use by the Agents, copies of the base prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Placement Shares to be issued from time
to time by the Company. The Company may file, if necessary, one or more
additional registration statements from time to time that will contain a base
prospectus and related prospectus or prospectus supplement, if applicable (which
shall be a Prospectus Supplement), with respect to the Placement Shares. Except
where the context otherwise requires, such registration statement(s) and any
post-effective amendment thereto, including all documents filed as part thereof
or incorporated by reference therein, and including any information contained in
a Prospectus (as defined below) subsequently filed with the Commission pursuant
to Rule 424(b) under the Securities Act or deemed to be a part of such
registration statement(s) pursuant to Rule 430B of the Securities Act, or any
subsequent registration statement on Form S-3 filed pursuant to Rule 415(a)(6)
under the Securities Act by the Company to cover any Placement Shares, is herein
called the “Registration Statement.” The base prospectus or base prospectuses,
including all documents incorporated or deemed incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such prospectus or prospectuses
and/or Prospectus Supplement have most recently been filed by the Company with
the Commission pursuant to Rule 424(b) under the Securities Act, together with
the then issued Issuer Free Writing Prospectus(es), is herein called the
“Prospectus.”

Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include any
documents deemed incorporated by reference therein (pursuant to the Securities
Act or the Exchange Act) (the “Incorporated Documents”), and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any Incorporated Document. For purposes
of this Agreement, all references to the Registration Statement, to the
Prospectus, to the Incorporated Documents or to any amendment or supplement
thereto shall be deemed to include the most recent copy filed with the
Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

2.     Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify an Agent (the “Designated
Agent”) by email notice from a person identified on Schedule 2 (or other method
mutually agreed to in writing by the parties) (a “Placement Notice”) containing
the parameters in accordance with which it desires the Placement Shares to be
sold, which shall at a minimum include the number of Placement Shares to be
issued, the time period during which sales are requested to be made, any
limitation on the number of Placement Shares that may be sold in any one Trading
Day (as defined in Section 3) and any minimum price below which sales may not be
made, a form of which containing such minimum sales parameters necessary is
attached hereto as Schedule 1. The Placement Notice shall originate from any of
the individuals from the Company set forth on

 

- 2 -



--------------------------------------------------------------------------------

Schedule 2 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from the
Designated Agent set forth on Schedule 2, as such Schedule 2 may be amended from
time to time. The receipt of each Placement Notice shall promptly be
acknowledged by the Designated Agent by providing email notice to the Company to
a person designated on Schedule 2. The Placement Notice shall be effective upon
receipt by the Designated Agent unless and until (i) in accordance with the
notice requirements set forth in Section 4, the Designated Agent declines to
accept the terms contained therein for any reason, in its sole discretion,
(ii) the entire amount of the Placement Shares included in the Placement Notice
have been sold thereunder, (iii) in accordance with the notice requirements set
forth in Section 4, the Company suspends or terminates the Placement Notice,
(iv) the Company issues a subsequent Placement Notice with parameters
superseding those on the earlier dated Placement Notice, or (v) this Agreement
has been terminated under the provisions of Section 11. The amount of any
discount, commission or other compensation to be paid by the Company to the
Designated Agent in connection with the sale of the Placement Shares shall be
calculated in accordance with the terms set forth in Schedule 3. It is expressly
acknowledged and agreed that neither the Company nor the Designated Agent will
have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to the
Designated Agent and the Designated Agent does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

3.     Sale of Placement Shares by the Designated Agent.

(a)     Subject to the terms and conditions herein set forth, upon the Company’s
delivery of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, the Designated Agent, for the
period specified in the Placement Notice, will use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
state and federal laws, rules and regulations and the rules of the Nasdaq Global
Market (the “Exchange”) to sell such Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
The Designated Agent will provide written confirmation to the Company (including
by email correspondence to each of the individuals of the Company set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to the Designated Agent pursuant to Section 2 with respect to
such sales and the Net Proceeds (as defined below) payable to the Company. The
Designated Agent may sell Placement Shares by any method permitted by law deemed
to be an “at the market offering” as defined in Rule 415 of the Securities Act.
Notwithstanding the provisions of Section 6(pp), the Designated Agent shall not
purchase Placement Shares for its own account as principal unless expressly
authorized to do so by the Company in a Placement Notice. During the term of
this Agreement, neither the Agents nor any of their respective affiliates or
subsidiaries, shall, for their own respective account, engage in (i) any short
sale of any security of the Company, (ii) any sale of any security of the
Company that the respective Agents do not own or any sale which is consummated
by the delivery of a security of the

 

- 3 -



--------------------------------------------------------------------------------

Company borrowed by, or for the account of, the Agents, or (iii) in any
proprietary trading or trading for the Agents (or their respective affiliates’
or subsidiaries’) own account. Notwithstanding the foregoing, these restrictions
shall not apply to bona fide transactions executed by the Agents on behalf and
at the discretion of any of their respective third party customer accounts. The
Company acknowledges and agrees that (i) there can be no assurance that the
Designated Agent will be successful in selling Placement Shares, and (ii) the
Designated Agent will incur no liability or obligation to the Company or any
other person or entity if it does not sell Placement Shares for any reason other
than a failure by the Designated Agent to use its commercially reasonable
efforts consistent with its normal trading and sales practices to sell such
Placement Shares as required under this Section 3. For the purposes hereof,
“Trading Day” means any day on which the Company’s Common Stock is purchased and
sold on the principal market on which the Common Stock is listed or quoted.

(b)     Limitations on Offering Size. Under no circumstances shall the Company
request the offer or sale of any Placement Shares if, after giving effect to the
sale of such Placement Shares, the aggregate number of Placement Shares sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Placement Shares under this Agreement, the Maximum Amount, and (B) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to the Designated Agent in
writing. Under no circumstances shall the Company request the offer or sale of
any Placement Shares pursuant to this Agreement at a price lower than the
minimum price authorized from time to time by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Designated Agent in writing. Further, under no circumstances
shall the Company request the sale of Placement Shares pursuant to this
Agreement in an aggregate offering amount that would exceed the Maximum Amount.

4.     Suspension of Sales.

(a)    The Company or the Designated Agent may, upon notice to the other party
in writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time and in accordance with the notice delivery requirements of this
Section 4. While a suspension is in effect, any obligation under Sections 7(m),
7(n), and 7(o) with respect to the delivery of certificates, opinions, or
comfort letters to the Agents shall be deemed waived.

(b)    Notwithstanding any other provision of this Agreement, during any period
in which the Company is in possession of material non-public information, the
Company and the Agents agree that (i) no sale of Placement Shares will take
place, (ii) the Company shall not

 

- 4 -



--------------------------------------------------------------------------------

request the sale of any Placement Shares, and (iii) the Agents shall not be
obligated to sell or offer to sell any Placement Shares.

5.     Settlement.

(a)     Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by the Designated Agent at which
such Placement Shares were sold, after deduction for (i) the Designated Agent’s
commission, discount or other compensation for such sales set forth on Schedule
3, (ii) any other amounts due and payable by the Company to the Designated Agent
hereunder pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.

(b)     Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting the Designated Agent’s or its
designee’s account (provided the Designated Agent shall have given the Company
written notice of such designee at least one Trading Day prior to the Settlement
Date) at The Depository Trust Company through its Deposit and Withdrawal at
Custodian System (“DWAC”) or by such other means of delivery as may be mutually
agreed upon by the parties hereto which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form. On each Settlement
Date, the Designated Agent will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date. The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver duly authorized Placement
Shares on a Settlement Date through no fault of the Designated Agent, in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Company Indemnification) hereto, it will (i) hold the Designated
Agent harmless against any loss, claim, damage, or reasonable, documented
expense (including reasonable and documented legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company, and
(ii) pay to the Designated Agent any commission, discount or other compensation
to which it would otherwise have been entitled absent such default.

(c)    Sales Through Agents. The Company agrees that any offer to sell, any
solicitation of an offer to buy, or any sales of Common Stock or any other
equity security of the Company shall only be effected by or through an Agent,
and only a single Agent, on any single given date, and in no event shall the
Company request that more than one Agent sell Placement Shares on the same day;
provided, however, that (i) the foregoing limitation shall not apply to (A) any
sales of Common Stock or any other equity security of the Company upon the
exercise of any option, warrant, right or any conversion privilege set forth in
the instruction governing such securities or any settlement of a restricted
stock unit, (B) sales solely to employees, directors, consultants, service
providers or security holders of the Company or its subsidiaries, or to a
trustee or other person acquiring such securities for the accounts of such
person and (ii) such limitation shall not

 

- 5 -



--------------------------------------------------------------------------------

apply (A) on any day during which no sales are made pursuant to this Agreement
or (B) during a period in which the Company has notified the Agents that it will
not sell Common Stock under this Agreement and (1) no Placement Notice is
pending or (2) after a Placement Notice has been withdrawn.

6.     Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Agents that, as of the effective date of the
Registration Statement, each Representation Date (as defined in Section 7(m)),
each date on which a Placement Notice is given, and any date on which Placement
Shares are sold hereunder:

(a)     Compliance with Registration Requirements. The Registration Statement
and any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information related to the Registration Statement or the
Prospectus. No stop order suspending the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the best
knowledge of the Company, are contemplated or threatened by the Commission.

(b)     No Misstatement or Omission. The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement, the Prospectus and any post-effective amendments or
supplements thereto, at the time it became effective or its date, as applicable,
and as of each of the Settlement Dates, if any, complied in all material
respects with the Securities Act and did not and, as of each Settlement Date, if
any, did not and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or with respect to
the Prospectus, necessary to make the statements therein in the light of the
circumstances under which they were made, not misleading. The Prospectus, as
amended or supplemented, as of its date, and as of each of the Settlement Dates,
if any, will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information relating to the Agents
furnished to the Company in writing by the Agents expressly for use therein.
There are no contracts or other documents required to be described in the
Prospectus or to be filed as exhibits to the Registration Statement which have
not been described or filed as required.

(c)     Not an Ineligible Issuer. The Company currently is not an “ineligible
issuer,” as defined in Rule 405 of the rules and regulation of the Commission.
The Company agrees to notify the Agents promptly upon the Company becoming an
“ineligible issuer.”

(d)     Distribution of Offering Material by the Company. The Company has not
distributed and will not distribute, prior to the completion of the Agents’
distribution of the

 

- 6 -



--------------------------------------------------------------------------------

Placement Shares, any offering material in connection with the offering and sale
of the Placement Shares other than the Prospectus or the Registration Statement.

(e)     The Sales Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
and contribution hereunder may be limited by applicable law and public policy
considerations and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(f)     S-3 Eligibility. (i) At the time of filing the Registration Statement
and (ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Company met
the then applicable requirements for use of Form S-3 under the Securities Act,
including compliance with General Instruction I.B.1 of Form S-3, as applicable.
The Company is not a shell company (as defined in Rule 405) and has not been a
shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in Instruction I.B.6 of Form S-3) with the Commission at least 12
calendar months previously reflecting its status as an entity that is not a
shell company.

(g)     Authorization of the Placement Shares. The Placement Shares, when issued
and delivered, will be duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company against payment therefor
pursuant to this Agreement, will be validly issued, fully paid and
nonassessable.

(h)     No Applicable Registration or Other Similar Rights. Except as otherwise
disclosed in the Prospectus, there are no persons with registration or other
similar rights to have any equity or debt securities registered for sale under
the Registration Statement or included in the offering contemplated by this
Agreement, except for such rights as have been duly waived.

(i)     No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that would reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business: and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

 

- 7 -



--------------------------------------------------------------------------------

(j)     Independent Accountants. Mayer Hoffman McCann P.C., who has expressed
its opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission or incorporated by reference as a part of the Registration
Statement and included in the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Exchange Act.

(k)     Preparation of the Financial Statements. The financial statements,
together with related notes and schedules, filed with the Commission as a part
of or incorporated by reference in the Registration Statement and included in
the Prospectus present fairly, in all material respects, the consolidated
financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. The supporting schedules included in or incorporated in the
Registration Statement present fairly the information required to be stated
therein. Such financial statements and supporting schedules have been prepared
in accordance with generally accepted accounting principles as applied in the
United States (“U.S. GAAP”) applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. No
other financial statements or supporting schedules are required to be included
in or incorporated in the Registration Statement.

(l)     XBRL. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(m)     Incorporation and Good Standing of the Company and its Subsidiaries. The
Company has been duly incorporated and validly exists as a corporation in good
standing under the laws of Delaware and has corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Prospectus and to enter into and perform its obligations under this
Agreement. Each subsidiary of the Company has been duly organized and validly
exists as a corporation in good standing under the laws of the jurisdiction of
its organization and has the requisite power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus. Each of the Company and the subsidiaries is duly qualified as a
foreign corporation or foreign partnership to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except for such jurisdictions where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change. Except as described in the Prospectus, all
of the issued and outstanding capital stock or other equity interests of the
subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company free and clear of any security
interest, mortgage, pledge, lien, encumbrance or adverse claim. The Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21.1 to the Company’s
Annual Report on Form 10-K for the most recently ended fiscal year and other
than (i) those subsidiaries not required to be listed on Exhibit 21.1 by
Item 601 of Regulation S-K under the Exchange Act and (ii) those subsidiaries
formed or acquired since the last day of the most recently ended fiscal year.

 

- 8 -



--------------------------------------------------------------------------------

(n)     Capital Stock Matters. Since the most recent date such information was
included in the Prospectus or as otherwise disclosed in the Prospectus, there
has been no material change in the authorized, issued and outstanding capital
stock of the Company (other than for subsequent issuances, if any, pursuant to
employee benefit plans described in the Prospectus, upon the exercise of
outstanding options or warrants or the settlement of restricted stock units
described in the Prospectus, as a result of sales of Placement Shares hereunder
or as otherwise described in any document incorporated by reference in the
Prospectus). The shares of the Common Stock conform in all material respects to
the description thereof contained in the Prospectus. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with federal
and state securities laws. None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those accurately described in all
material respects in the Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Prospectus accurately and
fairly presents in all material respects the information required to be shown
with respect to such plans, arrangements, options and rights under the Exchange
Act or the Securities Act, as applicable.

(o)     Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws of the Company or any subsidiary, (ii) will
not conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary,
except for such violations that would not, individually or in the aggregate,
result in a Material Adverse Change. No consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
or regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus, except such as have been obtained or
made by the Company and are in full force and effect under the Securities Act,
or that may be required under

 

- 9 -



--------------------------------------------------------------------------------

applicable state securities or blue sky laws and from the Financial Industry
Regulatory Authority (“FINRA”) or the Exchange.

(p)     No Material Actions or Proceedings. Except as disclosed in the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement. No material
labor dispute with the employees of the Company or any of its subsidiaries
exists or, to the Company’s knowledge, is threatened or imminent.

(q)     All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses as currently conducted and described in the
Prospectus, other than those the failure to possess or own would not result in a
Material Adverse Change, and neither the Company nor any subsidiary has received
any notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could result in a Material Adverse Change.

(r)     Title to Properties. The Company and each subsidiary own the real
property described in the Prospectus. The Company and the subsidiaries have good
and marketable title to all of the real and personal property and other assets
owned by them, in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, adverse claims and other defects, except such as
are described in the Prospectus or as do not materially and adversely affect the
value of such property and do not materially interfere with the use made or
proposed to be made of such property by the Company or a subsidiary. To the
Company’s knowledge, the real property, improvements, equipment and personal
property held under lease by the Company or the subsidiaries are held under
valid and enforceable leases, with such exceptions as are described in the
Prospectus or are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or the subsidiaries.

(s)     Tax Law Compliance. Subject to any permitted extensions, the Company and
its consolidated subsidiaries have filed all necessary federal, state and
foreign income, property and franchise tax returns (or have properly requested
extensions thereof) and have paid all taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them except as may be being contested in good faith and by
appropriate proceedings. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 6(k)
above in respect of all federal, state and foreign income, property and
franchise taxes for all periods as to which the tax liability of the Company or
any of its consolidated subsidiaries has not been finally determined.

 

- 10 -



--------------------------------------------------------------------------------

(t)     Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act”). The Company is not, and after receipt of payment
for the Placement Shares will not be, an “investment company” within the meaning
of Investment Company Act and will conduct its business in a manner so that it
will not become subject to the Investment Company Act.

(u)     Insurance. Except as otherwise described in the Prospectus, each of the
Company and its subsidiaries are insured by insurers of recognized financial
responsibility with policies in such amounts and with such deductibles and
covering such risks as are generally deemed prudent and customary for their
respective businesses as currently conducted and described in the Prospectus.
The Company has no reason to believe that it or any subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.

(v)     No Price Stabilization or Manipulation. The Company has not taken and
will not take, directly or indirectly, any action designed to or that would be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or otherwise, and has taken no action which would directly or
indirectly violate Regulation M.

(w)     Related Party Transactions. There are no business relationships or
related-party transactions, as defined in Item 404 of Regulation S-K under the
Exchange Act, involving the Company or any subsidiary or any other person
required to be described in the Prospectus which have not been described as
required.

(x)     Exchange Act Compliance. The Incorporated Documents, at the time they
were or hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at the Settlement Dates,
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(y)     No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the Company’s knowledge, any employee or agent of
the Company or any subsidiary, has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law or of the character required to be disclosed in the Registration
Statement and the Prospectus. Neither the Company nor any of its subsidiaries
nor, to the Company’s knowledge, any director, officer, employee or agent of the
Company or any subsidiary acting on behalf of the Company or any of its
subsidiaries has taken any action, directly or indirectly, that would result in
a violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or

 

- 11 -



--------------------------------------------------------------------------------

authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company and, to the knowledge of the Company, its controlled
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(z)     Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, the
knowledge of the Company, threatened.

(aa)     Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Office Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Placement Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(bb)     Company’s Accounting System. The Company maintains a system of
“internal control over financial reporting” (as such term is defined in Rule
13a-15(f) of the General Rules and Regulations under the Exchange Act (the
“Exchange Act Rules”)) that complies with the requirements of the Exchange Act
and has been designed by its principal executive and principal financial
officers, or under their supervision, to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Prospectus, since the end of the
Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(cc)     Disclosure Controls. The Company maintains disclosure controls and
procedures (as such is defined in Rule 13a-15(e) of the Exchange Act Rules) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that information required to be
disclosed by the Company in reports that it files or

 

- 12 -



--------------------------------------------------------------------------------

submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management to allow timely decisions regarding
disclosures. To the extent required by the Exchange Act Rules, the Company has
conducted evaluations of the effectiveness of its disclosure controls as
required by Rule 13a-15 of the Exchange Act.

(dd)     Compliance with Environmental Laws. Except as otherwise described in
the Prospectus, and except as would not, individually or in the aggregate,
result in a Material Adverse Change (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign law or
regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
received by the Company from any person or entity alleging potential liability
for investigatory costs, cleanup costs, governmental responses costs, natural
resources damages, property damages, personal injuries, attorneys’ fees or
penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries or any
person or entity whose liability for any Environmental Claim the Company or any
of its subsidiaries has retained or assumed either contractually or by operation
of law; and (iii) to the best of the Company’s knowledge, there are no past or
present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that reasonably could result
in a violation of any Environmental Law or form the basis of a potential
Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law.

(ee)      Intellectual Property. Except as disclosed in the Registration
Statement or the Prospectus, the Company and its subsidiaries own or possess the
valid right to use all (i) valid and enforceable patents, patent applications,
trademarks, trademark registrations, service marks, service mark registrations,
Internet domain name registrations, copyrights, copyright

 

- 13 -



--------------------------------------------------------------------------------

registrations, licenses and trade secret rights (“Intellectual Property Rights”)
and (ii) inventions, software, works of authorships, trademarks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
(collectively, “Intellectual Property Assets”) necessary to conduct their
respective businesses as currently conducted, except to the extent that the
failure to own, possess, license or have other rights to use such Intellectual
Property Rights or Intellectual Property Assets would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
The Company and its subsidiaries have not received any opinion from their legal
counsel concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person, and have not received written notice of any
challenge, which is to their knowledge still pending, by any other person to the
rights of the Company and its subsidiaries with respect to any Intellectual
Property Rights or Intellectual Property Assets owned or used by the Company or
its subsidiaries. To the knowledge of the Company, the Company and its
subsidiaries’ respective businesses as now conducted do not constitute
infringement of, misappropriation of, or other violation of, any valid and
enforceable Intellectual Property Rights of any other person. All licenses for
the use of the Intellectual Property Rights described in the Prospectus to which
the Company is a party are, to the Company’s knowledge, valid, binding upon, and
enforceable by or against the parties thereto in accordance with their terms.
The Company has complied in all material respects with, and is not in material
breach nor has received any written notice of any asserted or threatened claim
of breach of, any license agreement pursuant to which Intellectual Property
Rights have been licensed to or by the Company (the “Intellectual Property
Licensed Agreements”), and the Company has no knowledge of any material breach
by any other person to any Intellectual Property License Agreement. Except as
described in the Prospectus, no claim has been made in writing against the
Company alleging the infringement by the Company of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person. The Company has
taken all reasonable steps to protect, maintain and safeguard its Intellectual
Property Rights, including the execution of appropriate nondisclosure and
confidentiality agreements. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s right to own, use, or hold for use any of the
Intellectual Property Rights as owned, used or held by the Company for use in
the conduct of the business as currently conducted.

(ff)     Compliance with Applicable Laws. The Company and the subsidiaries:
(A) are and at all times have been in material compliance with all statutes,
rules and regulations applicable to the ownership, testing, development,
manufacture, packaging, processing, use, distribution, marketing, labeling,
promotion, sale, offer for sale, storage, import, export or disposal of any
product under development, manufactured or distributed by the Company or the
subsidiaries (“Applicable Laws”), (B) have not received any Form 483 from the
United States Food and Drug Administration (“FDA”), notice of adverse finding,
warning letter, or other written correspondence or notice from the FDA, European
Medicines Agency (“EMA”), or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or with any licenses, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required by any such

 

- 14 -



--------------------------------------------------------------------------------

Applicable Laws (“Authorizations”), which would, individually or in the
aggregate, result in a Material Adverse Change; (C) possess all material
Authorizations and such Authorizations are valid and in full force and effect
and neither the Company nor the subsidiaries is in material violation of any
term of any such Authorizations; (D) have not received written notice of any
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from the FDA, the EMA, or any other federal, state,
local or foreign governmental or regulatory authority or third party alleging
that any Company product, operation or activity is in material violation of any
Applicable Laws or Authorizations and have no knowledge that the FDA, the EMA,
or any other any federal, state, local or foreign governmental or regulatory
authority or third party is considering any such claim, litigation, arbitration,
action, suit, investigation or proceeding against the Company; (E) have not
received notice that the FDA, the EMA, or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
have no knowledge that the FDA, the EMA, or any other federal, state, local or
foreign governmental or regulatory authority is considering such action; and
(F) have filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations except where the
failure to file such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments would not result in a Material
Adverse Change, and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission).

(gg)     Clinical Studies. All animal and other preclinical studies and clinical
trials conducted by the Company or on behalf of the Company were, and, if still
pending are, to the Company’s knowledge, being conducted in compliance with all
Applicable Laws and in accordance with experimental protocols, procedures and
controls generally used by qualified experts in the preclinical study and
clinical trials of new drugs, biologics, medical devices and drug-device
combination products as applied to comparable products to those being developed
by the Company, except for such noncompliance that would not reasonably be
expected to result in a Material Adverse Change; the descriptions of the results
of such preclinical studies and clinical trials contained in the Registration
Statement and the Prospectus are accurate in all material respects, and, except
as set forth in the Registration Statement and the Prospectus, the Company has
no knowledge of any other clinical trials or preclinical studies, the results of
which reasonably call into question the clinical trial or preclinical study
results described or referred to in the Registration Statement and the
Prospectus when viewed in the context in which such results are described; and
the Company has not received any written notices or correspondence from any
domestic or foreign governmental agency requiring the termination or suspension
of any preclinical studies or clinical trials conducted by or on behalf of the
Company that are described in the Registration Statement and the Prospectus or
the results of which are referred to in the Registration Statement and the
Prospectus.

(hh)     Compliance Programs. The Company has established and administers a
compliance program applicable to the Company, to assist the Company and the
officers and employees of the Company in complying with applicable regulatory
guidelines (including, without limitation, those administered by the FDA, the
EMA, and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those

 

- 15 -



--------------------------------------------------------------------------------

performed by the FDA or EMA); except where such noncompliance would not
reasonably be expected to result in a Material Adverse Change.

(ii)     Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Registration Statement and the Prospectus,
as of the date or dates to which they speak, are based on or derived from
sources that the Company believes to be reliable and accurate or represent the
Company’s good faith estimates that are made on the basis of data derived from
such sources.

(jj)     ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are, to their
knowledge, in compliance in all material respects with ERISA. “ERISA Affiliate”
means, with respect to the Company or a subsidiary, any member of any group of
organizations described in Sections 414(b), (c),(m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company or such subsidiary
is a member. Except as described in the Prospectus, no “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates. Except as described in the
Prospectus, no “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates, if such “employee benefit
plan” were terminated, would have any “amount of unfunded benefit liabilities”
(as defined under ERISA). Except as described in the Prospectus, neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and, except as described in the Prospectus, nothing has occurred,
whether by action or failure to act, which would reasonably be expected to
result in the loss of such qualification.

(kk)     Listing. The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and is listed on the Exchange, and the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Exchange, nor has the Company received any
notification that the Commission or the Exchange is contemplating terminating
such registration or listing.

(ll)     Brokers. Except for the Agents, there is no broker, finder or other
party that is entitled to receive from the Company any brokerage or finder’s fee
or other fee or commission as a result of any transactions contemplated by this
Agreement.

 

- 16 -



--------------------------------------------------------------------------------

(mm)     No Outstanding Loans or Other Indebtedness. Except as described in the
Prospectus, there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the immediate family members of any of them.

(nn)     FINRA Matters. All of the information provided to the Agents or to
counsel for the Agents by the Company, its officers and, to the Company’s
knowledge, directors and the holders of any securities (debt or equity) or
options to acquire any securities of the Company in connection with letters,
filings or other supplemental information provided to FINRA pursuant to FINRA
Rule 5110 is true, complete and correct in all material respects.

(oo)    FINRA Exemption. To enable the Agents to rely on Rule 5110(b)(7)(C)(i)
of FINRA, the Company represents that as of the date hereof, the Company (i) has
a non-affiliate, public common equity float of at least $150 million or a
non-affiliate, public common equity float of at least $100 million and annual
trading volume of at least three million shares and (ii) has been subject to the
Exchange Act reporting requirements for a period of at least 36 months.

(pp)     No Reliance. The Company has not relied upon the Agents or legal
counsel for the Agents for any legal, tax or accounting advice in connection
with the offering and sale of the Placement Shares.

(qq)    Purchases by the Agents. The Company acknowledges and agrees that the
Agents have informed the Company that each Agent may, to the extent permitted
under the Securities Act, the Exchange Act and this Agreement, purchase and sell
shares of Common Stock for its own account while this Agreement is in effect,
subject to the prohibitions of Section 3(a) hereof.

Any certificate signed by an authorized officer of the Company and required to
be delivered to the Agents or to counsel for the Agents in connection with this
Agreement shall be deemed to be a representation and warranty by the Company to
the Agents as to the matters set forth therein.

The Company acknowledges that the Agents and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
the Agents, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7.     Covenants of the Company. The Company covenants and agrees with each
Agent that:

(a)     Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by the Agents under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify the Agents promptly of the time
when any subsequent amendment to the Registration Statement, other than any
Incorporated Documents or amendments not related to any Placement Shares, has
been filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or

 

- 17 -



--------------------------------------------------------------------------------

supplement to the Registration Statement or Prospectus related to any Placement
Shares or for additional information related to any Placement Shares, (ii) the
Company will prepare and file with the Commission, promptly upon the Agents’
reasonable request, any amendments or supplements to the Registration Statement
or Prospectus that, in the Agents’ reasonable opinion and upon the advice of the
Company’s legal counsel, may be necessary or advisable in connection with the
distribution of the Placement Shares by the Agents (provided, however, that the
failure of the Agents to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect the Agents’ right to rely on the
representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy the Agents shall have with respect to
the failure to make such filing shall be to cease making sales under this
Agreement until such amendment or supplement is filed); (iii) the Company will
not file any amendment or supplement to the Registration Statement or
Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to the Agents within a reasonable period of time
before the filing and the Agents has not reasonably objected thereto (provided,
however, that (A) the failure of the Agents to make such objection shall not
relieve the Company of any obligation or liability hereunder, or affect the
Agents’ right to rely on the representations and warranties made by the Company
in this Agreement, (B) the Company has no obligation to provide the Agents any
advance copy of such filing or to provide the Agents an opportunity to object to
such filing if the filing does not name the Agents or does not relate to the
transaction herein provided, and (C) the only remedy the Agents shall have with
respect to the failure by the Company to provide the Agents with such copy or
the filing of such amendment or supplement despite the Agents’ objection shall
be to cease making sales under this Agreement) and the Company will furnish to
the Agents at the time of filing thereof a copy of any document that upon filing
is deemed to be incorporated by reference into the Registration Statement or
Prospectus, except for those documents available via EDGAR; and (iv) the Company
will cause each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.

(b)     Notice of Commission Stop Orders. The Company will advise the Agents,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or of any order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or of any
request by the Commission for the amending or supplementing of the Registration
Statement or the Prospectus; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or of any order
preventing or suspending the use of the Prospectus or suspending any such
qualification, or, to obtain its withdrawal if such a stop order should be
issued.

(c)     Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Agents under the Securities Act with respect to a pending sale of the Placement
Shares, (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 under the Securities Act), the Company will use its
commercially reasonable efforts to comply with all requirements imposed upon it
by the Securities Act, as from time to time in force, and to file on

 

- 18 -



--------------------------------------------------------------------------------

or before their respective due dates (taking into account any extensions
available under the Exchange Act) all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision of or under
the Exchange Act. If during such period any event occurs as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify the Designated Agent to suspend the offering of
Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

(d)     Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by the Agents under
the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on the Exchange
and to qualify the Placement Shares for sale under the securities laws of such
jurisdictions as the Agents reasonably designate and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in securities
or file a general consent to service of process in any jurisdiction.

(e)     Delivery of Registration Statement and Prospectus. The Company will
furnish to the Agents and their counsel (at the expense of the Company) copies
of the Registration Statement, the Prospectus (including all Incorporated
Documents) and all amendments and supplements to the Registration Statement or
Prospectus that are filed with the Commission during any period in which a
Prospectus relating to the Placement Shares is required to be delivered under
the Securities Act (including all Incorporated Documents), in each case as soon
as reasonably practicable and in such quantities as the Agents may from time to
time reasonably request and, at the Agents’ request, will also furnish copies of
the Prospectus to each exchange or market on which sales of the Placement Shares
may be made; provided, however, that the Company shall not be required to
furnish any document (other than the Prospectus) to the Agents to the extent
such document is available on EDGAR.

(f)     Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act. For the avoidance of doubt,
the Company’s compliance with the reporting requirements of the Exchange Act
shall be deemed to satisfy the requirements of this Section 7(f).

(g)     Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all of its own expenses
incident to the performance of its obligations under this Agreement, including
(i) the preparation, filing, including any fees required by the

 

- 19 -



--------------------------------------------------------------------------------

Commission, and printing of the Registration Statement (including financial
statements and exhibits) as originally filed and of each amendment and
supplement thereto and each Free Writing Prospectus, in such number as the
Agents shall deem reasonably necessary, (ii) the printing and delivery to the
Agents of this Agreement and such other documents as may be required by the
Agents in connection with the offering, purchase, sale, issuance or delivery of
the Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agents, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to the Agents, (iv) the fees and disbursements of the counsel,
accountants and other advisors to the Company, (v) the fees and disbursements of
counsel to the Agents in connection with entering into the transactions
contemplated by this Agreement up to $50,000, and the quarterly disbursements of
counsel to the Agents up to $2,500 per calendar quarter; (vi) the fees and
expenses of the transfer agent and registrar for the Common Stock, (vii) the
filing fees incident to any review by FINRA of the terms of the sale of the
Placement Shares, (viii) the fees and expenses incurred in connection with the
listing of the Placement Shares on the Exchange, and (ix) all trading,
execution, settlement, or wiring fees incurred by the Agents in connection with
the sale of the Placement Shares.

(h)     Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”

(i)     Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for 3 Trading Days following the termination of any Placement
Notice given hereunder, the Company shall provide the Agents notice as promptly
as reasonably possible before it offers to sell, contracts to sell, sells,
grants any option to sell or otherwise disposes of any shares of Common Stock
(other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with (i) the issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or any other equity
awards, or Common Stock issuable upon the exercise of options or other equity
awards or upon the settlement of restricted stock units pursuant to any stock
option, stock bonus, employee stock purchase or other stock plan or arrangement
described in the Prospectus, (ii) the issuance, grant or sale of Common Stock,
or securities convertible into or exercisable for Common Stock, in connection
with any joint venture, commercial, strategic or collaborative relationship, or
the acquisition or license by the Company of the securities, businesses,
property or other assets of another person or entity, (iii) the issuance or sale
of Common Stock pursuant to any dividend reinvestment plan that the Company may
adopt from time to time provided the implementation of such is disclosed to the
Agents in advance or (iv) any shares of Common Stock issuable upon the exchange,
conversion or redemption of securities or the exercise or vesting of warrants,
options or other rights in effect or outstanding. Notwithstanding the foregoing
provisions, nothing herein shall be construed to restrict the Company’s ability
to file a registration statement under the Securities Act.

(j)     Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise the Agents promptly after it shall have received notice
or obtained knowledge thereof, of any

 

- 20 -



--------------------------------------------------------------------------------

information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document required to be provided to the
Agents pursuant to this Agreement.

(k)     Due Diligence Cooperation. During the term of this Agreement, the
Company will cooperate with any reasonable due diligence review conducted by the
Agents or their agents in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as the Agents may reasonably request.

(l)     Required Filings Relating to Placement of Placement Shares. To the
extent that the filing of a prospectus supplement with the Commission with
respect to a placement of Placement Shares is required under Rule 424(b) under
the Securities Act, the Company agrees that on or before such dates as the
Securities Act shall require, the Company will (i) file a prospectus supplement
with the Commission under the applicable paragraph of Rule 424(b) under the
Securities Act (each and every filing under Rule 424(b), a “Filing Date”), which
prospectus supplement will set forth, to the extent required, within the
relevant period, the amount of Placement Shares sold through the Agents, the Net
Proceeds to the Company and the compensation payable by the Company to the
Agents with respect to such Placement Shares (provided that the Company may
satisfy its obligations under this Section 7(l)(i) by effecting a filing in
accordance with the Exchange Act with respect to such information), and
(ii) deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

(m)     Representation Dates; Certificate. On or prior to the First Delivery
Date and each time the Company (i) amends or supplements the Registration
Statement or the Prospectus relating to the Placement Shares (other than a
prospectus supplement filed in accordance with Section 7(l) of this Agreement)
by means of a post-effective amendment, sticker, or supplement but not by means
of incorporation of document(s) by reference to the Registration Statement or
the Prospectus relating to the Placement Shares; (ii) files an annual report on
Form 10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a current report on Form 8-K under the
Exchange Act containing amended audited financial information (other than
information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K or to provide
disclosure pursuant to Item 8.01 of Form 8-K relating to the reclassification of
certain properties as discontinued operations in accordance with Statement of
Financial Accounting Standards No. 144 under the Exchange Act) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”); the Company shall
furnish the Agents with a certificate, in the form attached hereto as Exhibit
7(m) within five (5) Trading Days of any Representation Date if requested by the
Agents. The requirement to provide a certificate under this Section 7(m) shall
be automatically waived for any Representation Date occurring at a time at which
no Placement Notice is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Placement Notice hereunder (which for
such calendar quarter shall be considered a Representation Date, including for
purposes of Sections 7(n) and 7(o) hereof) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K. Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares

 

- 21 -



--------------------------------------------------------------------------------

following a Representation Date when the Company relied on such waiver and did
not provide the Agents with a certificate under this Section 7(m), then before
the Company delivers the Placement Notice or the Agents sells any Placement
Shares, the Company shall provide the Agents with a certificate, in the form
attached hereto as Exhibit 7(m), dated the date of the Placement Notice.

(n)     Legal Opinion. (i) On or prior to the First Delivery Date, the Company
shall cause to be furnished to the Agents a written opinion and negative
assurance letter of Gunderson Dettmer Stough Villeneuve Franklin & Hachigian,
LLP, or other counsel reasonably satisfactory to the Agents (“Company Counsel”),
in form and substance reasonably satisfactory to the Agents and their counsel,
dated the date that such opinion and negative assurance letter are required to
be delivered and (ii) within the later of (A) five (5) Trading Days of each
Representation Date following the First Delivery Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) and (B) the date a Placement Notice is first delivered by the
Company following a Representation Date, the Company shall cause to be furnished
to the Agents a negative assurance letter of Company Counsel in form and
substance reasonably satisfactory to the Agents and their counsel, dated the
date of delivery of such negative assurance letter (the “Opinion Date”),
respectively, modified, as necessary, to relate to the Registration Statement
and the Prospectus as then amended or supplemented; provided, however, that in
lieu of such negative assurance letters for subsequent Representation Dates,
counsel may furnish the Agents with a letter (a “Reliance Letter”) to the effect
that the Agents may rely on a prior negative assurance letter delivered under
this Section 7(n) to the same extent as if it were dated the date of such
Reliance Letter (except that statements in such prior negative assurance letter
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented at such Representation Date).

(o)     Comfort Letter. On or prior to the First Delivery Date and within five
(5) Trading Days of each subsequent Representation Date with respect to which
the Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m), other than pursuant to Section 7(m)(iii), the Company shall cause
its independent accountants to furnish the Agents letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, in form and substance
reasonably satisfactory to the Agents, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act and the Public Company Accounting Oversight Board, (ii) stating,
as of such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public offerings
(the first such letter, the “Initial Comfort Letter”) and (iii) updating the
Initial Comfort Letter with any information that would have been included in the
Initial Comfort Letter had it been given on such date and modified as necessary
to relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

(p)     Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than the Agents; provided,
however, that the

 

- 22 -



--------------------------------------------------------------------------------

Company may bid for and purchase shares of its Common Stock in accordance with
Rule 10b-18 under the Exchange Act.

(q)     Insurance. The Company and its subsidiaries shall maintain, or cause to
be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.

(r)     Compliance with Laws. The Company and each of its subsidiaries will use
commercially reasonable efforts to maintain, or cause to be maintained, all
material environmental permits, licenses and other authorizations required by
federal, state and local law in order to conduct their businesses as described
in the Prospectus, and the Company and each of its subsidiaries shall conduct
their businesses, or cause their businesses to be conducted, in substantial
compliance with such permits, licenses and authorizations and with applicable
environmental laws, except where the failure to maintain or be in compliance
with such permits, licenses and authorizations could not reasonably be expected
to result in a Material Adverse Change.

(s)     Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(t)     Securities Act and Exchange Act. The Company will use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Placement
Shares as contemplated by the provisions hereof and the Prospectus.

(u)     No Offer to Sell. Other than any free writing prospectus (as defined in
Rule 405 under the Securities Act) approved in advance by the Company and the
Agents in their capacity as principals or agents hereunder, neither the Agents
nor the Company (including its agents and representatives, other than the Agents
in their capacity as such) will make, use, prepare, authorize, approve or refer
to any written communication (as defined in Rule 405 under the Securities Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Placement Shares hereunder.

(v)     Sarbanes-Oxley Act. The Company and its subsidiaries will use their best
efforts to comply with all effective provisions of the Sarbanes-Oxley Act
applicable to the Company.

8.     Conditions to the Agents’ Obligations. The obligations of the Agents
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by the Agents of a due diligence review satisfactory to the
Agents in their reasonable judgment, and to the continuing satisfaction (or
waiver by the Agents in their sole discretion) of the following additional
conditions:

 

- 23 -



--------------------------------------------------------------------------------

(a)     Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

(b)     No Material Notices. None of the following events shall have occurred
and be continuing: (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification from the Commission or any other federal or
state governmental authority with respect to the suspension of the qualification
or exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any Incorporated
Document untrue in any material respect or that requires the making of any
changes in the Registration Statement, the related Prospectus or such documents
so that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(c)     No Misstatement or Material Omission. The Agents shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agents’
reasonable opinion is material, or omits to state a fact that in the Agents’
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(d)     Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any Material Adverse Change or any development that could reasonably be expected
to result in a Material Adverse Change.

(e)     Company Counsel Legal Opinion. The Agents shall have received the
opinion and negative assurance letters or Reliance Letters of Company Counsel
required to be delivered pursuant to Section 7(n) on or before the date on which
such delivery of such opinion and negative assurance letter is required pursuant
to Section 7(n).

(f)     Agent Counsel Legal Opinion. The Agents shall have received from the
Agents’ counsel, such opinion or opinions, on or before the date on which the
delivery of the Company Counsel legal opinion is required pursuant to
Section 7(n), with respect to such matters as the Agents may reasonably require,
and the Company shall have furnished to such counsel such documents as they
request for enabling them to pass upon such matters.

 

- 24 -



--------------------------------------------------------------------------------

(g)     Comfort Letter. The Agents shall have received the Comfort Letter
required to be delivered pursuant to Section 7(o) on or before the date on which
such delivery of such Comfort Letter is required pursuant to Section 7(o).

(h)     Representation Certificate. The Agents shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).

(i)     Secretary’s Certificate. On or prior to the First Delivery Date, the
Agents shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to the Agents and their
counsel.

(j)     No Suspension. Trading in the Common Stock shall not have been suspended
on the Exchange.

(k)     Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to the Agents such appropriate further information, certificates and documents
as the Agents may have reasonably requested in furtherance of the transactions
contemplated hereby, in form and substance reasonably satisfactory to the Agents
and their counsel.

(l)     Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(m)     Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed a notification of listing of additional shares
with respect to the Placement Shares on the Exchange at, or prior to, the
issuance of any Placement Notice.

(n)     No Termination Event. There shall not have occurred any event that would
permit the Agents to terminate this Agreement pursuant to Section 11(a).

9.     Indemnification and Contribution.

(a)     Company Indemnification. The Company agrees to indemnify and hold
harmless the Agents, the directors, officers, partners, employees and agents of
the Agents and each person, if any, who (i) controls the Agents within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
or (ii) is controlled by or is under common control with the Agents (an “Agent
Affiliate”) from and against any and all losses, claims, liabilities, expenses
and damages (including, but not limited to, any and all reasonable
investigative, legal and other expenses incurred in connection with, and any and
all amounts paid in settlement (in accordance with Section 9(c)) of, any action,
suit or proceeding between any of the indemnified parties or between any
indemnified party and any third party, or otherwise, or any claim asserted), as
and when incurred, to which the Agents, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or

 

- 25 -



--------------------------------------------------------------------------------

are based, directly or indirectly, on (x) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus or any amendment or supplement to the Registration Statement or the
Prospectus or in any free writing prospectus or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Common Stock under the securities laws thereof or filed with the
Commission, (y) the omission or alleged omission to state in any such document a
material fact required to be stated in it or necessary to make the statements in
it, not misleading; provided, however, that this indemnity agreement shall not
apply to the extent that such loss, claim, liability, expense or damage arises
from the sale of the Placement Shares pursuant to this Agreement and is caused
directly or indirectly by an untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with information
relating to the Agents and furnished to the Company in writing by the Agents
expressly for use therein. This indemnity agreement will be in addition to any
liability that the Company might otherwise have.

(b)     Agent Indemnification. Each of the Agents agrees to indemnify and hold
harmless the Company and its directors and each officer of the Company that
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 9(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
information relating to such Agent and furnished to the Company in writing by
such Agent expressly for use therein.

(c)     Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party or to the
extent the indemnifying party has been damaged or prejudiced thereby. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such

 

- 26 -



--------------------------------------------------------------------------------

indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict of interest exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees and documented out-of-pocket
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
reasonable fees and documented out-of-pocket disbursements and other charges
will be promptly reimbursed by the indemnifying party following the receipt of
reasonably detailed documentation with respect to such fees, disbursements and
other charges. An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding and (ii) does not include
any statement or admission as to fault, culpability or a failure to act on the
part of any indemnified party.

(d)     Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or an Agent, the Company
and such Agent will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than the Agents, such as
persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
the Agents may be subject in such proportion as shall be appropriate to reflect
the relative benefits received by the Company on the one hand and the Agents on
the other hand. The relative benefits received by the Company on the one hand
and the Agents on the other hand shall be deemed to be in the same proportion as
the total Net Proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by the
Agents (before deducting expenses) from the sale of Placement Shares on behalf
of the Company. If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and such Agent, on the

 

- 27 -



--------------------------------------------------------------------------------

other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or such Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and each Agent agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), an Agent shall not be required to contribute any amount in excess
of the commissions received by it under this Agreement and no person found
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of an
Agent, will have the same rights to contribution as that party, and each officer
of the Company who signed the Registration Statement will have the same rights
to contribution as the Company, subject in each case to the provisions hereof.
Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 9(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of
Section 9(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 9(c) hereof.

10.     Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agents, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

11.     Termination.

(a)     An Agent shall have the right by giving written notice as hereinafter
specified at any time to terminate this Agreement if (i) since the date of this
Agreement, any Material Adverse Change, or any development that would reasonably
be expected to result in a Material

 

- 28 -



--------------------------------------------------------------------------------

Adverse Change has occurred that, in the reasonable judgment of such Agent, may
materially impair the ability of such Agent to sell the Placement Shares
hereunder, (ii) the Company shall have failed, refused or been unable to perform
any agreement on its part to be performed hereunder (through no fault of such
Agent); provided, however, in the case of any failure of the Company to deliver
(or cause another person to deliver) any certification, opinion, or letter
required under Sections 7(m), 7(n), or 7(o), such Agent’s right to terminate
shall not arise unless such failure to deliver (or cause to be delivered)
continues for more than thirty (30) days from the date such delivery was
required; (iii) any other condition of the Agents’ obligations hereunder is not
fulfilled; or (iv), any suspension of trading in the Common Stock shall have
occurred. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If an Agent elects to terminate this Agreement
as provided in this Section 11(a), such Agent shall provide the required written
notice as specified in Section 12 (Notices).

(b)     The Company shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

(c)     Each Agent shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

(d)     Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through the Agents on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

(e)     This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(f)     Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by an Agent or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

 

- 29 -



--------------------------------------------------------------------------------

12.     Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to the Agents, shall be delivered to HCW at H.C. Wainwright & Co., LLC, 430 Park
Avenue, New York, NY 10022, email: atm@hcwco.com, Attention: Head of Investment
Banking and to JonesTrading at 32133 Lindero Canyon Road, Suite 208, Westlake
Village, CA 91361, Fax No.: (818) 879-5481, Attention: Trent McNair, Email:
trentm@jonestrading.com and JTCM@jonestrading.com, with a copy to 155 Federal
Street, Suite 1002, Boston, MA 02110, Attention: Steve Chmielewski, Esq.,
E-mail: steve@jonestrading.com and a copy to Duane Morris LLP, One Riverfront
Plaza, 1037 Raymond Boulevard, Suite 1800, Newark, NJ 07102, attention: Dean M.
Colucci, e-mail: dmcolucci@duanemorris.com; or if sent to the Company, shall be
delivered to Organovo Holdings, Inc., 6275 Nancy Ridge Drive, San Diego,
California 92121, attention: Craig Kussman, e-mail: ckussman@organovo.com, with
a copy to Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP, 3570
Carmel Mountain Rd., Suite 200, San Diego, CA 92130, attention: Jeffrey C.
Thacker, e-mail: Jthacker@gunder.com. Each party to this Agreement may change
such address for notices by sending to the parties to this Agreement written
notice of a new address for such purpose. Each such notice or other
communication shall be deemed given (i) when delivered personally, by email or
by verifiable facsimile transmission (with an original to follow) on or before
4:30 p.m., New York City time, on a Business Day (as defined below), or, if such
day is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier,
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid) and
(iv) if sent by e-mail, on the Business Day on which receipt is confirmed by the
individual to whom the notice is sent, other than via auto-reply. For purposes
of this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purpose of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
to be received at the time the party sending Electronic Notice receives
confirmation of receipt by the receiving party. Any party receiving Electronic
Notice may request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within ten (10) days of receipt of the written request for
Non-electronic Notice.

13.     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and each Agent and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.

 

- 30 -



--------------------------------------------------------------------------------

14.     Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock occurring after the date hereof.

15.     Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and each Agent. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16.     Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

17.     Waiver of Jury Trial. The Company and the Agents each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.

18.     Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

(a)     Each Agent has been retained solely to act as sales agent in connection
with the sale of the Placement Shares and that no fiduciary relationship between
the Company and either Agent has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether such Agent
has advised or is advising the Company on other matters;

(b)     the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

- 31 -



--------------------------------------------------------------------------------

(c)     the Company has been advised that each Agent and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that neither Agent has an obligation to disclose
such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship; and

(d)     the Company waives, to the fullest extent permitted by law, any claims
it may have against the Agents, for breach of fiduciary duty or alleged breach
of fiduciary duty in connection with the sale of Placement Shares under this
Agreement, and agrees that the Agents shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim.

19.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or other electronic
transmission.

[Remainder of Page Intentionally Blank]

 

- 32 -



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
each Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and each Agent.

 

Very truly yours, ORGANOVO HOLDINGS, INC. By:  

/s/ Taylor Crouch

Name:   Taylor Crouch Title:   Chief Executive Officer

ACCEPTED as of the date

first-above written:

H.C. WAINWRIGHT & CO., LLC By:  

/s/ Edward D. Silvera

Name:   Edward D. Silvera Title:   Chief Operating Officer JONESTRADING
INSTITUTIONAL SERVICES LLC By:  

/s/ Trent McNair

Name:   Trent McNair Title:   CFO

 

[Signature Page To Sales Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From:    Organovo Holdings, Inc. To:    [H.C. Wainwright & Co., LLC] /
[JonesTrading Institutional Services LLC] Subject:    At the Market
Offering—Placement Notice Date:                , 20    

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Organovo Holdings, Inc. (the “Company”), and H.C. Wainwright &
Co., LLC (“HCW”) and JonesTrading Institutional Services LLC (“JonesTrading”)
dated March 16, 2018 (the “Agreement”), I hereby request on behalf of the
Company that [identify Designated Agent] sell up to [                ] shares of
the Company’s common stock, par value $0.001 per share, at a minimum market
price of $         per share. Sales should begin on the date of this Notice and
shall continue until [DATE] [all shares are sold][the aggregate sales price of
the shares reaches $[        ]].



--------------------------------------------------------------------------------

SCHEDULE 2

Notice Parties

 

The Company    Taylor Crouch    tcrouch@organovo.com Craig Kussman   
ckussman@organovo.com Jennifer Bush    jbush@organovo.com HCW    Peter Fry   
pfry@hcwco.com Charles Worthman    csworthman@hcwco.com With a copy to
atm@hcwco.com JonesTrading    Moe Cohen    moec@jonestrading.com John D’Agostini
   johnd@jonestrading.com Ryan Gerety    ryang@jonestrading.com Bryan Turley   
bturley@jonestrading.com With a copy to JTCM@jonestrading.com



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

The Designated Agent shall be paid compensation up to 3.0% of the gross proceeds
from the sales of Placement Shares pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

Exhibit 7(m)

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected                     , of
Organovo Holdings, Inc. (“Company”), a Delaware corporation, does hereby certify
in such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated March 16, 2018 (the “Sales Agreement”) among the Company
and H.C. Wainwright & Co., LLC and JonesTrading Institutional Services LLC, that
to the best of the knowledge of the undersigned:

(i)    The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

(ii)    The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Sales Agreement.

 

ORGANOVO HOLDINGS, INC. By:  

                                                              

  Name:   Title:

Date:                     